Citation Nr: 0731540	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to February 
1985.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam.

2.  The veteran has a current diagnosis of diabetes mellitus, 
type 2.

3.  The medical evidence of record provides affirmative 
evidence to the contrary sufficient to rebut presumptive 
service connection under 38 C.F.R. § 3.309.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in June 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA medical opinion was 
accorded the veteran in connection with this claim.  VA 
examinations have not been accorded the veteran, because 
there is no evidence that the veteran had diabetes mellitus 
during service.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including diabetes mellitus, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The veteran's service medical records are negative for any 
diagnosis of diabetes mellitus, type 2.

After separation from military service, an August 2002 VA 
medical report stated that the veteran complained that his 
pancreatitis was "bothering him seriously."  The report 
gave a diagnosis which included pancreatitis and listed 
"Creon" under the list of medications prescribed.

A July 2003 private laboratory report gave a "[p]rovisional 
diagnosis" of diabetes mellitus.  Subsequently, a July 2003 
private medical report gave an assessment of adult-onset 
diabetes mellitus.  The report also stated that the veteran 
had a history of pancreatitis.  The medical evidence of 
record shows that diabetes mellitus, type 2, has been 
consistently diagnosed since July 2003.

A July 2004 VA diabetes mellitus medical opinion stated that 
the examiner was asked to provide an opinion as to whether 
the veteran's diabetes mellitus, type 2, was caused by his 
pancreatitis.  The examiner stated that the veteran's medical 
records

mentioned a history of chronic pancreatic 
insufficiency and that the [veteran] was 
on Creon at that time. . . . Based on the 
fact that he was on pancreatic supplement 
at that time with a history of chronic 
pancreatitis it is at least as likely as 
not that his type 2 diabetes was caused 
by or a result of his chronic 
pancreatitis.

Initially the Board notes that the veteran's service medical 
records are negative for any diagnosis of diabetes mellitus, 
type 2.  While the veteran has a current diagnosis of 
diabetes mellitus, type 2, there is no medical evidence of 
record that this disorder was diagnosed prior to 2003, over 
18 years after separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back disorder).  Additionally, there is no medical 
evidence of record relating the veteran's diabetes mellitus, 
type 2, to military service.  Accordingly, neither direct 
service connection nor presumptive service connection under 
the provisions of 38 C.F.R. § 3.309(a) are warranted.

The veteran claims that he developed diabetes mellitus, type 
2, in service, to include as the result of exposure to Agent 
Orange.  The evidence of record reveals that the veteran 
served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he is 
therefore presumed to have been exposed to herbicide agents, 
to include Agent Orange.  In addition, the veteran's 
currently diagnosed diabetes mellitus, type 2, is a 
presumptive disorder under 38 C.F.R. § 3.309(e).  
Consequently, the veteran has a disability that would warrant 
service connection on a presumptive basis based on Agent 
Orange exposure, so long as the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 U.S.C.A. 
§ 1113 (West 2002); 38 C.F.R. § 3.307(d).

The medical evidence of record provides affirmative evidence 
to the contrary sufficient to rebut presumptive service 
connection under 38 C.F.R. § 3.309(e).  The only medical 
evidence of record that discusses the etiology of the 
veteran's currently diagnosed diabetes mellitus, type 2, is 
the July 2004 VA diabetes mellitus medical opinion.  In that 
opinion, the examiner stated that it was "at least as likely 
as not that his type 2 diabetes was caused by or a result of 
his chronic pancreatitis."  This opinion was based on the 
veteran's history of pancreatitis, for which Creon was 
prescribed.  This basis is substantiated by both the VA and 
private medical evidence of record, which shows that the 
veteran has a history of chronic pancreatitis and was 
prescribed Creon prior to receiving the diagnosis of diabetes 
mellitus, type 2.

The Board notes that in a September 2005 statement, the 
veteran's representative stated that the July 2004 VA 
diabetes mellitus medical opinion was not sufficient to bring 
the evidence to "relative equipoise."  This is not the 
case, as there is no medical evidence of record that states 
in any way that the veteran's currently diagnosed diabetes 
mellitus, type 2, was incurred in or aggravated by active 
military service.  As such, the July 2004 VA diabetes 
mellitus medical opinion stands as the only medical evidence 
of the etiology of the veteran's currently diagnosed diabetes 
mellitus, type 2.  The only way that the evidence of record 
could be in "relative equipoise" would be if the July 2004 
VA diabetes mellitus medical opinion was not competent, thus 
providing no competent medical evidence of any kind as to the 
etiology of the veteran's diabetes mellitus, type 2.  In this 
regard, the Board notes that while it is unclear whether the 
examiner who provided the medical opinion reviewed the 
veteran's complete medical records, the basis for the opinion 
was that the veteran had a history of chronic pancreatitis 
and was taking the prescription medication Creon.  As such, 
even if the examiner did not review the veteran's complete 
medical records, the opinion is competent medical evidence, 
as the medical evidence of record substantiates the facts on 
which the opinion was based.  Accordingly, the July 2004 VA 
diabetes mellitus medical opinion is competent medical 
evidence.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed diabetes mellitus, type 2, is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that his currently diagnosed diabetes mellitus, 
type 2, is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the only medical 
evidence that discusses the etiology of the veteran's 
currently diagnosed diabetes mellitus, type 2, is the July 
2004 VA diabetes mellitus medical opinion which found that 
the disorder was not related to military service.  As such, 
there is affirmative evidence to the contrary sufficient to 
rebut presumptive service connection under 38 C.F.R. 
§ 3.309(e), and thus, service connection for diabetes 
mellitus, type 2, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed diabetes mellitus, type 2, to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, to include 
as secondary to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


